DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–19 are presented for examination in a continuation application filed on 12/10/2020.
This instant application 17/117,833 is a continuation of 16/943,360, filed 12/13/2018, now Patent No. 10,896,066.

Drawings
3.	The drawings were received on 12/10/2020 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


5.	Claims 1 and 8–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 4, 2, 3, 1, 5, 9, 5, 9, 10, 16, and 31 of U.S. Patent No. 10,896,066 (“’066 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’066 patent, as shown in the mapping of the claims below.

Claim __ of instant Application, No. 17/117,833
Is not patentably distinct from claim ___ of ’066 Patent
1  (method)
1
8
1
9
4
10
2
11
3
12
1
13
5
14
9
15
5
16
9
17
10
18  (system)
16
19  (computer program product)
31




7.	Claims 2–7 and 8–16 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of of U.S. Patent No. 10,896,066 (“’066 Patent”) in view of (1) Vosshall et al., US 10,432,551 B1 (“Vosshall”) and (2) Elias et al., US 2015/0169685 A1 (“Elias”).

8.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’066 Patent.

Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to additionally modify claim 1 of the ’066 Patent with the teachings of (1) Vosshall and (2) Elias to arrive at the respective limitations of each of the dependent claims 2–7 and 8–16 for the same reasons noted in the rejection of these claims below.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the ’066 Patent with those of Vosshall and Elias to determine a complexity measure indicative or as a cost-proxy to perform a database query. The motivation or advantage to do so is to provide for a better cost estimation for processing a database query/access.


Examiner’s Remarks
9.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.


Abbreviations
10.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
11.	(A)	Vosshall et al., US 10,432,551 B1 (“Vosshall”).
	(B)	Elias et al., US 2015/0169685 A1 (“Elias”).


Notice re prior art available under both pre-AIA  and AIA 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
13.	Claims 1–16 and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Vosshall in view of (B) Elias.

See “References Cited” section, above, for full citations of references.

14.	Regarding claim 1, (A) Vosshall teaches/suggests the invention substantially as claimed, including:
“A computer-implemented method comprising:
receiving, at a first computing device, an application programming interface (API) request from a second computing device”
(Col. 3, lines 35–37: As network requests are received and processed, the cost of the different network requests may be determined;
Fig. 2 and Col. 6, lines 14–15: Clients 250 may submit network requests according to an interface 212, such as an application programming interface (API) .... Clients 250 may convey access requests to and receive responses/acknowledgments from provider network 200 via network 260);

“determining a ... [cost or score] measure for the received API request”
(Col. 3, lines 35–37: As network requests are received and processed, the cost of the different network requests may be determined;
Col. 10, lines 31–42: processing cost for the network request may be determined, in various embodiments. A processing cost may be determined on-the-fly or dynamically for network requests, in some embodiments. For instance, resource utilization metrics, request processing time, and/or other information describing the processing of the network request may be used to determine a cost. Total elapsed time to process the network request may be used, for example. In some embodiments, the cost may be determined by combining various different performance metrics into a single score or cost for the processing of the network request);

“constraining, by the first computing device, processing of the received API request from the second computing device based on the determined ... measure for the received API request”
(Fig. 1 and Col. 3, lines 27–31: Cost-based throttling 120 provides a throttling mechanism for incoming network requests 110. For those network requests that are determined to exceed a cost-based throttling limitation, denials, error responses, or other throttling actions may be taken).

	Vosshall does not teach that the cost/scoring measure for processing requests is a “complexity measure.”

	(B) Elias however teaches or suggests:
	determining a “complexity measure” for processing requests.
(¶¶ 23 and 46: Based on the type and quantity of the query elements present in the query, query manager 230 determines a query complexity for the query. In some examples, the query complexity may be indicative of a cost to perform the query. In some examples, the query complexity may be determined using a weighted sum approach;
see Vosshall, Col. 10, lines 45–50: Some requests may be serviced entirely at a system that receives them. For example, a database system may perform all of the processing of an access request directed to the database).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Elias with those of Vosshall to determine a complexity measure indicative or as a cost-proxy to perform a database query. The motivation or advantage to do so is to provide for a better cost estimation for processing a database query/access.


15.	Regarding claim 2, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on a size of the received API request”
(¶ 46: examines the query to determine which query elements are included in the query;
Claim 5: determining the complexity comprises: counting a number of each of various types of query elements in the data source query; and computing a weighted sum based on the counting and respective costs of each of the types of query elements).


16.	Regarding claim 3, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on a volume of information associated with the received API request”
(¶ 48 and Equation 3: query_complexity = # of_tables;
¶ 38: complex query is designed to impose processing by the database that includes the processing of the simple query as well as any additional processing time or costs associated with accessing a data table).

17.	Regarding claim 4, Vosshall and Elias teaches/suggests:
	“wherein the complexity measure for the received API request is based on an expected amount of computation needed to fulfill the received API request”
(Vosshall, Col. 9, line 67 to Col. 10, line 2: Cost units may be time ( e.g., seconds, milliseconds, etc.) or other indication of utilization, weight, or request processing priority;
Elias, ¶ 47: In general, the associated costs in FIG. 5 are designed to represent the relative computation cost of the respective query elements).

18.	Regarding claim 5, Vosshall and Elias teaches/suggests:
“wherein the received API request is one of a read request or a write request and the complexity measure for the received API request is based on whether the request is a read request or a write request”
(Vosshall, Col. 6, lines 1–14: update requests to write data ... read requests;
Elias, ¶ 19: the query may retrieve data from database 190 and/or write data to database 190;
the Examiner notes: database write operations such as CREATE, INSERT, UPDATE, and DELETE are distinct from read operations and therefore have different complexities or costs).


19.	Regarding claim 6, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on a number of nodes associated with the received API request”
(¶ 64: Based on the query elements and their counts, the query complexity is determined using a weighted sum based on the relative cost assigned to each of the query elements;
¶ 72: query plan is generally represented in tree form with each node in the tree representing a query processing operation to be performed).


20.	Regarding claim 7, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on a number of fields within the received API request”
(¶ 64: Based on the query elements and their counts, the query complexity is determined using a weighted sum based on the relative cost assigned to each of the query elements).

21.	Regarding claim 8, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on complexity measures for at least two fields within the received API request”
(¶ 64: Based on the query elements and their counts, the query complexity is determined using a weighted sum based on the relative cost assigned to each of the query elements
¶ 23: Based on the type and quantity of the query elements present in the query, query manager 230 determines a query complexity for the query).


22.	Regarding claim 9, Elias teaches/suggests:
“wherein the complexity measure for the received API request is based on complexity measures for at least two fields within the received API request”
(¶ 64: Based on the query elements and their counts, the query complexity is determined using a weighted sum based on the relative cost assigned to each of the query elements
¶ 23: Based on the type and quantity of the query elements present in the query, query manager 230 determines a query complexity for the query).


23.	Regarding claim 10, Vosshall teaches/suggests:
“wherein the constraining of the processing of the received API request is based on previous API requests from the second computing device”
(Col. 9, lines 54–55: Cost-based throttling may be scoped or tuned to a single client or network address;
(Col. 9, line 63 to Col. 10, line 10: If the request processing balance is zero, empty, or otherwise used for previously received network requests, then the network request may be throttled).

24.	Regarding claim 11, Vosshall teaches/suggests:
“wherein constraining the processing of received API request includes delaying the processing of the received API request”
(Col. 10, lines 16–19: Other throttling techniques, however, may be implemented, such as buffering the received request until a new time period begins).


25.	Regarding claim 12, Vosshall and Elias teaches/suggests:
“wherein the complexity measure is determined using an API request complexity model”
(Vosshall, Col. 7, lines 8–13: Request handlers may have access to local performance statistics for network-based system 340 in order to determine processing costs on-the-fly. In some embodiments, other network-based system(s) 350 may report, or provide resource utilization information to request handlers 342 for determining processing costs;
Col. 13, lines 12–14: source. Processing costs may be modified as a result of purchasing, selecting, or utilizing different cost models;
Elias, ¶ 48: the query complexity may be determined using a weighted sum approach as shown in Equation 3;
Equation 3: query_complexity = # of_tables ...).


26.	Regarding claim 13 Vosshall and Elias teaches/suggests:
“slowing a rate of the processing of subsequently received API requests based on an output of the API request complexity model for the received API request”
(Vosshall, Col. 9, line 63 to Col. 10, line 10: If the request processing balance is zero, empty, or otherwise used for previously received network requests, then the network request may be throttled;
Col. 7, lines 8–13: Request handlers may have access to local performance statistics for network-based system 340 in order to determine processing costs on-the-fly. In some embodiments, other network-based system(s) 350 may report, or provide resource utilization information to request handlers 342 for determining processing costs;
Col. 13, lines 12–14: source. Processing costs may be modified as a result of purchasing, selecting, or utilizing different cost models;
Elias, ¶ 48: the query complexity may be determined using a weighted sum approach as shown in Equation 3;
Equation 3: query_complexity = # of_tables ...).

27.	Regarding claim 14, Vosshall teaches/suggests:
“wherein the complexity measure is compared to an API request allocation to determine a throttling action”
(Col. 9, lines 54–55: Cost-based throttling may be scoped or tuned to a single client or network address;
(Col. 9, line 63 to Col. 10, line 10: If the request processing balance is zero, empty, or otherwise used for previously received network requests, then the network request may be throttled).


28.	Regarding claim 15, Vosshall teaches/suggests:
“wherein the throttling action includes at least one of not throttling the received API request, slowing the receiving or processing of subsequent API requests, or pausing the receiving or processing of subsequent API requests”
(Col. 9, line 63 to Col. 10, line 10: If the request processing balance is zero, empty, or otherwise used for previously received network requests, then the network request may be throttled;
Col. 10, lines 16–19: Other throttling techniques, however, may be implemented, such as buffering the received request until a new time period begins).


29.	Regarding claim 16, Vosshall teaches/suggests:
“combining the complexity measure and a current API request usage level to
generate a new API request usage level; determining that the new API request usage level is less than an API request allocation limit; and responsive to determining that the new API request usage level is less than the
API request allocation limit, processing the received API request”
(Col. 11, lines 4–16: a network request may be received from a source within a time period. Prior to processing the request, a determination may be made as to whether any current request processing balance remains for the time period, as indicated at 720. For example, if the current request processing balance is zero, or negative, already processed requests may have used up the allocated processing costs for the time period. As indicated by the negative exit from 720, if no request processing balance remains, then the network request may be denied 760 (e.g., sending an HTTP 503 error response). However, if some request processing balance currently remains, then the network request may yet be processed).


30.	Regarding claim 18, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, further including the following rationale:

Vosshall teaches/suggests: “a processor; and a computer-readable medium storing instructions that, when executed by the processor, cause the computer system to” (Fig. 9, processor and system memory).

31.	Regarding claims 19, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above.



Allowable Subject Matter
32.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 6, 2022